          Case 2:19-cr-00748-RGK Document 101 Filed 07/02/21 Page 1 of 1 Page ID #:645
Varun Behl (CBN 295509); Juan Rodriguez (CBN 313284)
Assistant United States Attorney, General Crimes
1200 United States Courthouse, 312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-0687/0304; Fax: (213) 894-0141


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
United States of America                                    CASE NUMBER:

                                                                           No. CR 19-00748-RGK
                                             PLAINTIFF(S)
                             v.
John Ortiz                                                           NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually     Filed ✔ Lodged : (List Documents)
In Camera Government's Statements




Reason:
          Under Seal
 ✔        In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




July 2, 2021                                                  Juan M. Rodriguez
Date                                                          Attorney Name
                                                              United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
